
	

113 HR 5665 IH: Clear the Air with Congress Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5665
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Weber of Texas (for himself, Mr. Smith of Texas, Mr. Sessions, Mr. Farenthold, Mr. Brady of Texas, Mr. Carter, and Mr. Sam Johnson of Texas) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To promote transparent, collaborative, and cost-effective national ambient air quality standards
			 for ozone under the Clean Air Act and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Clear the Air with Congress Act of 2014.
		2.National ambient air quality standards for ozone
			(a)Report to Congress prior To proposing new standardNot less than 180 days before issuance of any rule proposing a new or revised national primary or
			 secondary ambient air quality standard for ozone under section 109 of the
			 Clean Air Act (42 U.S.C. 7409), the Administrator of the Environmental
			 Protection Agency shall submit to Congress and make publically available a
			 report that contains each of the following:
				(1)The standard (in parts per million) to be proposed.
				(2)All scientific and technical data relied upon to support the proposed standard in a manner that is
			 sufficient for independent analysis and substantial reproduction of
			 results.
				(3)A description of all technologies and strategies that may be utilized to achieve the standard and
			 the direct and indirect costs of such technologies and strategies.
				(4)An economic impact analysis that estimates the total costs of the standard, including—
					(A)the impact to gross domestic product and employment by State;
					(B)the cost of wholesale and retail electricity by State; and
					(C)total compliance costs by State.
					(5)A list of each area of the United States, including each county, that would be in nonattainment
			 under the standard.
				(6)An identification of the level of ground level ozone in each county of the United States that is
			 naturally occurring or produced outside of the United States.
				(b)Consideration of economic and technological feasibilityIn establishing a national primary or secondary ambient air quality standard for ozone under
			 section 109 of the Clean Air Act (42 U.S.C. 7409), the Administrator of
			 the Environmental Protection Agency shall take into consideration the cost
			 and economic and technological feasibility of attaining such standard.
			(c)Approval by law of national ambient air quality standards for ozoneA national primary or secondary ambient air quality standard for ozone under section 109 of the
			 Clean Air Act (42 U.S.C. 7409) shall not take effect unless a Federal
			 statute is enacted approving such standard.
			
